On July 7, 2003, the defendant was sentenced to Five (5) years in the Montana State Prison for violations of the conditions of a suspended sentence for the offense of Criminal Possession of Dangerous Drugs, a Felony.
*19DATED this 30th day of April, 2004.
On April 2,2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present, and his counsel also failed to appear. The state was not represented.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued until June 2004. Notification will be sent to the defendant and his counsel, Hugh Kidder, of the continuance.
Done in open Court this 2nd day of April, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. John W. Whelan and Alt. Member, Hon. Gregory R. Todd.